Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo Dynamic Threshold Sleep Transistor Technique for High Speed and Low Leakage in CMOS Circuits Circuits Syst Signal Process (2017) 36:2654–2671.

With regards to claim 21. Lorenzo teaches a cell logic structure for a battery-indifferent or pure energy harvesting multi-mode system (as shown in Lorenzo figure 6), the cell gate structure comprising: 
a CMOS gate circuit (PUN with PDN); 
a header circuit coupled to the CMOS gate circuit and comprising first (S) and second (H1) header transistors for coupling in parallel between a supply voltage and the CMOS gate circuit (S and H1 are between power VDD and (PUN with PDN); and 
a footer circuit coupled to the CMOS gate circuit and comprising first (^S) and second (H2) footer transistors for coupling in parallel between the CMOS gate circuit and a ground voltage (^S and H2 are between ground and (PUN with PDN); 
wherein the header and footer circuits are configured for switching between different operation modes of the multi-mode system (see page 2659 para 2.6; full operational mode and sleep mode that power PUN and PDN to hold the current value), the different operation modes chosen from a range from a normal mode in which feedback paths from an output of the CMOS gate circuit to the gate of the second header transistor and to the gate of the second footer transistor are substantially or fully disabled for full swing in the output voltage of the CMOS gate circuit (see page 2659 para 2.6; sleep mode where the feedback initiates power for PUN and PDN to hold the current value), and a leakage suppression mode in which the feedback paths are substantially or fully enabled (see page 2659 para 2.6; full operational mode with sleep off).



    PNG
    media_image1.png
    315
    313
    media_image1.png
    Greyscale


With regards to claim 22. Lorenzo discloses the cell logic structure of claim 1, and Lorenzo also teaches wherein the second header transistor comprise a NMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a PMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the inverted mode control signal is supplied to the header a NMOS transistor would be utilized as in the present invention since it was known in the art that sending the inverted mode signal to the header requires a NMOS transistor and if the invention would have sent the non-inverted signal the invention would have required a PMOS transistor, the utilization of a PMOS or NMOS transistor is based on the active state of the signal and both operate to perform the same task. 

With regards to claim 23. Lorenzo discloses the cell logic structure of claim 1, and Lorenzo also teaches wherein the second footer transistor comprise a PMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a NMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the non-inverted mode control signal is supplied to the footer a PMOS transistor would be utilized as in the present invention since it was known in the art that sending the non-inverted mode signal to the footer requires a PMOS transistor and if the invention would have sent the inverted signal the invention would have required a NMOS transistor, the utilization of a PMOS or NMOS transistor is based on the active state of the signal and both operate to perform the same task.

With regards to claim 24. Lorenzo discloses the cell logic structure of claim 1, and Lorenzo also teaches wherein the header and footer circuits are configured for disabling the feedback by overdriving the gates of the first header transistor and the first footer transistor (see page 2659 para 2.6; full operational mode S and ^S overdrive the header and footer).

With regards to claim 25. Lorenzo teaches a method of operating a cell logic structure for a battery-indifferent or pure energy harvesting multi-mode system (as shown in Lorenzo figure 6), the method comprising the steps of: 
controlling a header circuit (see page 2659 para 2.6) coupled to a CMOS gate circuit (PUN with PDN), the header circuit comprising first (S) and second (H1) header transistors for coupling in parallel between a supply voltage and the CMOS gate circuit (S and H1 are between power VDD and (PUN with PDN), and 
controlling a footer circuit coupled (see page 2659 para 2.6) to the CMOS gate circuit, the footer circuit comprising first (^S) and second (H2) footer transistors for coupling in parallel between the CMOS gate circuit and a ground voltage (^S and H2 are between ground and (PUN with PDN); 
such that the multi-mode system is switchable between different operation modes (see page 2659 para 2.6; full operational mode and sleep mode that power PUN and PDN to hold the current value), the different operation modes chosen from a range from a normal mode in which feedback paths from an output of the CMOS gate circuit to the gate of the second header transistor and to the gate of the second footer transistor are substantially or fully disabled for full swing in the output voltage of the CMOS gate circuit (see page 2659 para 2.6; sleep mode where the feedback initiates power for PUN and PDN to hold the current value), and a leakage suppression mode in which the feedback paths are substantially or fully enabled (see page 2659 para 2.6; full operational mode with sleep off).

With regards to claim 26. Lorenzo discloses the method of claim 11, and Lorenzo also teaches wherein the second header transistor comprise a NMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a PMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the inverted mode control signal is supplied to the header a NMOS transistor would be utilized as in the present invention since it was known in the art that sending the inverted mode signal to the header requires a NMOS transistor and if the invention would have sent the non-inverted signal the invention would have required a PMOS transistor, the utilization of a PMOS or NMOS transistor is based on the active state of the signal and both operate to perform the same task.

With regards to claim 27. Lorenzo discloses the method of claim 11, and Lorenzo also teaches wherein the second footer transistor comprise a PMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a NMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the non-inverted mode control signal is supplied to the footer a PMOS transistor would be utilized as in the present invention since it was known in the art that sending the non-inverted mode signal to the footer requires a PMOS transistor and if the invention would have sent the inverted signal the invention would have required a NMOS transistor, the utilization of a PMOS or NMOS transistor is based on the active state of the signal and both operate to perform the same task.

With regards to claim 28. Lorenzo discloses the method of claim 11, and Lorenzo also teaches comprising controlling the header and footer circuits for disabling the feedback by overdriving the gates of the first header transistor and the first footer transistor (see page 2659 para 2.6; full operational mode S and ^S overdrive the header and footer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Idgunji U.S. Pub 2013/0027123 – Voltage regulation to logic circuitry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844